Name: Regulation (EEC) No 2764/71 of the Commission of 23 December 1971 amending, as regards tariff nomenclature, Regulations (EEC) No 1077/68 and (EEC) No 1080/68 on products processed from cereals
 Type: Regulation
 Subject Matter: foodstuff;  agri-foodstuffs;  tariff policy
 Date Published: nan

 Official Journal of the European Communities 1021 No L 283 /30 Official Journal of the European Communities 24.12.71 REGULATION (EEC) No 2764/71 OF THE COMMISSION of 23 December 1971 amending, as regards tariff nomenclature, Regulations (EEC) No 1077/68 and (EEC) No 1080/68 on products processed from cereals THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, are in accordance with the Opinion of the Management Committee for Cereals ; Having regard to the Treaty establishing the European Economic Community ; HAS ADOPTED THIS REGULATION: Article 1Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals, and in particular Articles 15 (3 ), 16 ( 6) and 24 thereof; 1 . In Article 1 ( 1 ) ( a ) of Regulation (EEC) No 1077/68 '07.06A' shall be substituted for '07.06'. 2 . In Article 2 ( b ) and in Article 3 ( 1 ) of Regulation (EEC) No 1080/68 , '07.06 A' shall be substituted both for '07.06' and for '07.06 B '. Article 2 Whereas Council Regulation (EEC) No 2727/71 2 of 20 December 1971 amending, as regards tariff nomenclature, Regulation No 23 on the progressive establishment of a common organisation of the market in fruit and vegetables and Regulations No 136/66/EEC, No 120/67/EEC, No 121/67/EEC, No 123/67/EEC, No 1009/67/EEC, (EEC) No 805/68 , (EEC) No 2142/70 and (EEC) No 827/68 , on the common organisation of the markets in oils and fats , cereals, pigmeat, poultrymeat, sugar, beef and veal, fishery products and certain products listed in Annex II to the Treaty respectively, made amendments to the Common Customs Tariff nomenclature, in particular as regards products falling within headings Nos 07.06, 11.09 and 23.03 ; whereas Regulations (EEC) No 1077/683 and (EEC) No 1080/684 should be amended accordingly ; The following shall be substituted for Article 1 ( £ ) of Regulation (EEC) No 1077/68 and for Article 2 (g) of Regulation (EEC) No 1080/68 : '200 kilogrammes of maize intended for starch manufacture in respect of residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40% by weight.' Whereas the measures provided for in this Regulation Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No L 282, 23.12.1971, p. 8 . 3 OJ No L 181 , 27.7.1968, p . 1 . 4 OJ No L 181 , 27.7.1968, p. 6. It shall apply from 1 January 1972 . 1022 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1971 . For the Commission The President Franco M. MALFATTI